DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed September 9, 2022 (hereinafter “Reply”) and the accompanying information disclosure statement.
Claims 1, 4, 7, 14-16, 18, and 20 are amended.
Claim 17 is cancelled.
Claim 21 is new.
Claims 1-16 and 18-21 are pending.

Information Disclosure Statement
The information disclosure statement filed September 9, 2022 and its contents have been considered.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-13, 18, 20, and 21 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Lee et al. (U.S. Pub. No. 2014/0313225 A1) (hereinafter “Lee”) in view of Chakravarthula et al. (U.S. Pub. No. 2013/0057553 A1) (hereinafter “Chakravarthula”).

Claim 1: Lee, as shown, discloses the following limitations:
a processing system including a processor (see at least ¶ [0022]: FIG. 3 schematically shows an augmented reality computing system 300 according to an embodiment of the present disclosure. The augmented reality computing system 300 includes an augmented reality auction computing machine 302 configured to rent/sell world locked virtual space to a plurality of bidding computing machines 314 in an automated fashion. The world locked virtual space may be mapped to world space objects on which holograms may be presented to viewers via a plurality of augmented reality devices 322. The augmented reality auction computing machine 302 may include an auction service 304, a delivery service 306, and a tracking service 308. Although these services are depicted as separate entities, it is to be understood that, in some embodiments, the functions of these separate services may be performed by a single service; see also at least ¶¶ [0075]-[0086]); and 
a memory that stores executable instructions (see at least ¶¶ [0022] and [0075]-[0086]) that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
obtaining a first image, the first image comprising a depiction of a first product of a first potential advertiser (see at least ¶ [0024]: each augmented reality submission 316 may include a hologram 318 to virtually augment a world space object and a compensation offer 320 for presenting the hologram to a viewer of the world space object. The hologram 318 may be any suitable virtual content for presentation on a world space object. The compensation offer 320 may indicate any suitable form of compensation for presenting the hologram on the worlds space object; see also at least ¶ [0040]: FIG. 4 shows a schematic depiction of an augmented reality submission interface 400 through which a hologram of the augmented reality submission may be uploaded to the interface 400 and virtually placed on a virtual representation of a selected world space object; see also at least ¶ [0041]: The interface 400 may include a virtual model 402 of a real world. In one example, the virtual model may be an exact copy of the real world. The virtual model 402 may include a virtual simulation of various world space objects 404A-D that are eligible for selection. A hologram 406 may be placed on a selected world space object for an augmented reality submission. In the illustrated embodiment, eligible world space objects 404A-D are indicated by dotted lines, and are listed in a world space object menu 408. For example, the eligible world space objects include a side of a building, a billboard, a street sign, and a sidewalk that may be augmented with a hologram (e.g., world locked holograms). It is to be understood that these world space object are provided merely as examples, and any suitable space may be a world space object. For example, a world space object may include a designated position that is relative to an augmented reality device and augmented with a hologram (e.g., device locked hologram), such as a floating space that is offset four feet away from an augmented reality device; see also at least ¶¶ [0030], [0042]-[0049], and [0052]-[0055]); 
analyzing the first image to determine a first spatial placement of the first product, the first spatial placement being relative to another object in the first image (see at least ¶¶ [0024], [0030], [0040]-[0049], and [0052]-[0055] and the analysis above. The images are with either relative or absolute positions from real-world objects); 
receiving, from user equipment of a user, a user image that shows a depiction of a user environment (see at least ¶ [0014]: a see-through display system, e.g., a head-mounted display (HMD) device or other near-eye display device, may be used to present an augmented reality view of a real world background scene including a world space object to a viewer. A world space object may take any suitable form without departing from the scope of the present disclosure. In one example, a world space object may include a portion of a real world object, such as a surface of a physical object or a portion of multiple physical objects. In another example; a world space object may include a real world space; see also at least ¶ [0021]: although the augmented reality device is depicted as a see-through head mounted display device, it is to be understood that the augmented reality device may take any suitable form. For example, the augmented reality device may include a camera, a tablet, a smartphone, a near-eye device, a mobile computing device, etc.; see also at least ¶ [0059]: at 518 of FIG. 6, the method 500 may include acknowledging a world space object is in a field of view of an augmented reality device; see also at least ¶¶ [0017], [0021], and [0031]); 
scaling the depiction of the first product […], resulting in a scaled depiction of the first product (see at least ¶ [0028]: non-limiting examples of variables or criteria for selecting a winning submission may include a hologram’s complexity (such as a number of vertices, triangles, textures, texture sizes, attached animations, etc); location (such as a world locked location in 3D space); time/length (e.g., longer bids may be preferred over shorter bids with higher prices or vice versa); bid price/time (such as a bidder's price that is calculated in some form of currency/time); minimum bid (may be implemented by the auction service to reduce a possibility of abuse (e.g., virtual littering of holograms)); size (such as an amount of world locked space a hologram occupies); sound level; animation range, such as a space the hologram occupies while moving around in space and time; brightness (e.g., brighter holograms may consume more battery power on some devices); bulk purchase amount (e.g., discount for high volume bidders); a viewer's hardware resources (such as a level of CPU/GPU/Network/Battery resources that a viewer can expend without lowering a quality of hologram consumption experience), and/or any other suitable variable or selection criteria. Variables may be used with fuzzy logic that weights different variables by different amounts; see also at least ¶ [0037]: non-limiting examples of abuse metrics that may be used to detect abuse include 3D space overlap where bidders intentionally place small holograms where other bidders are likely to place large holograms with the intention of blocking a competitor from showing their hologram; detecting if a hologram is purposefully blocking a view of other holograms by analyzing a blockage percentage from all viewed locations; detecting intolerable content with size, brightness, contrast, Sound, motion, etc. that is outside a comfortable consumption level of a viewer, detecting abnormal time length (e.g., short bursts for frequent periods of time to interfere with other holograms during high viewing time and areas); detecting placement of holograms in high risk areas (e.g., middle of roads and busy intersections where the content can interfere with walking/driving/flying/etc.); detecting frequent abusers that are frequently flagged by others as an abuse case; etc.);
analyzing the user image, the analyzing resulting in a plurality of identified objects (see at least ¶ [0018]: different holograms may be locked to the world space object 102 for different viewers via different augmented reality devices based on various viewing parameters and/or other hologram selection criteria; see also at least ¶ [0026]: the auction service 304 may be configured to identify a winning augmented reality submission for the world space object. The auction service 304 may select an augmented reality submission as the winning augmented reality submission if the augmented reality submission satisfies various selection criteria. It is to be understood that the selection criteria may take any suitable form; see also at least ¶ [0028]: non-limiting examples of variables or criteria for selecting a winning submission may include a hologram's complexity (such as a number of vertices, triangles, textures, texture sizes, attached animations, etc); location (such as a world locked location in 3D space); time/length (e.g., longer bids may be preferred over shorter bids with higher prices or vice versa); bid price/time (such as a bidder's price that is calculated in some form of currency/time); minimum bid (may be implemented by the auction service to reduce a possibility of abuse (e.g., virtual littering of holograms)); size (such as an amount of world locked space a hologram occupies); sound level; animation range, such as a space the hologram occupies while moving around in space and time; brightness (e.g., brighter holograms may consume more battery power on some devices); bulk purchase amount (e.g., discount for high volume bidders); a viewer's hardware resources (such as a level of CPU/GPU/Network/Battery resources that a viewer can expend without lowering a quality of hologram consumption experience), and/or any other suitable variable or selection criteria. Variables may be used with fuzzy logic that weights different variables by different amounts; see also at least ¶ [0030]: a submission may include time parameters, viewing parameters, and audience parameters that may determine conditions for presenting a hologram to a viewer of a world space object; see also at least ¶ [0032]: the delivery service 306 may be configured to acknowledge that a world space object is in a field of view of an augmented reality device. For example, the augmented reality device 324 may send an indication to the delivery service that the world space object is in the field of view of the augmented reality device; see also at least ¶ [0042]: the placement tool provides one way to indicate that a world space object is found or selected for an augmented reality submission; see also at least ¶ [0046]: viewing parameters 416 may define one or more of a distance, direction, position, or viewing angle at which a hologram is presented to a viewer. For example, the viewing parameters may specify a minimum and maximum distance between a viewer and a world space object at which a hologram may be presented; see also at least ¶¶ [0023] and [0045]); 
determining whether the another object corresponds to a corresponding one of the plurality of identified objects (see at least ¶¶ [0018], [0023], [0026], [0028], [0030], [0032], [0042], and [0045]-[0046] and the analysis above. The service in Lee find matches between its world space objects—i.e., another object—in the model of the real world and the same object—i.e., a corresponding one of the plurality of identified objects—in the user video feed or photo for which the augmented reality is being constructed to be displayed and augmenting the video feed with advertising for products or service); 
responsive to a determination that the another object corresponds to the corresponding one of the plurality of identified objects, generating information that places the scaled depiction of the first product in the depiction of the user environment (see at least ¶¶ [0018], [0023], [0026], [0028], [0030], [0032], [0042], and [0045]-[0046] and the analysis above. The service in Lee find matches between its world space objects—i.e., another object—in the model of the real world and the same object—i.e., a corresponding one of the plurality of identified objects—in the user video feed or photo for which the augmented reality is being constructed to be displayed and augmenting the video feed with advertising for products or service); and 
responsive to the generating, transmitting the information to the user equipment (see at least ¶ [0029]: in one example, a hologram of a winning submission may be presented to every viewer of a world space object. In another example, a hologram of a winning submission may be presented to viewers of a world space object located at a designated position/distance. In another example, a winning submission may be presented to only a designated number of viewers of a world space object. It is to be understood that, in some cases, a hologram of a winning submission may be presented to different viewers of a world space object depending on different conditions; see also at least ¶ [0031]: delivery service 306 may be configured to deliver holograms to the plurality of augmented reality devices (e.g., AR DEVICES A-N) via the network 312 for presentation to a viewer of a world space object to which the hologram is locked. An augmented reality device 324 may represent a viewer at a particular location in world space. The augmented reality device 324 may include any suitable device for presenting a hologram or other virtual content to a viewer without departing from the scope of Lee’s disclosure. For example, the augmented reality device may include a see-through head mounted display, a mobile computing device, a tablet, a smartphone, etc.; see also at least ¶ [0049]).

Lee does not explicitly disclose, but Chakravarthula, as shown, teaches the following limitations:
scaling the depiction of the first product in accordance with an age demographic of the user, resulting in a scaled depiction of the first product (see at least ¶ [0039]: any number of user preferences or display settings can be dynamically adjusted based on the parameter or condition detected or determined by the display. For example, in one embodiment, font size or icon size can be adjusted based on the detected age of the user; see also at least ¶ [0054]: in FIG. 2A the user 106 is detected as an older user, and as such, the size of font 108 can be automatically increased based on the age determination of the user; see also at least ¶ [0055]: in addition to dynamically changing the size of fonts based on the detected age of the user, the display can also automatically change the size of system icons based on the age determination of the user. Referring to FIGS. 3A-3B, in FIG. 3A the user 106 is detected as an older user, and as such, the size of system icons 110 can be automatically increased based on the age determination of the user; see also at least ¶¶ [0053] and [0056]-[0058]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for tailoring content to users by age taught by Chakravarthula with the augmented reality auction systems disclosed by Lee, because the claimed invention is merely a combination of old elements (the techniques for tailoring content to users by age taught by Chakravarthula and the augmented reality auction systems disclosed by Lee), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claim 2: The combination of Lee and Chakravarthula teaches the limitations as shown in the rejections above. Further, Lee, as shown, discloses the following limitations:
wherein the determining whether the another object corresponds to a corresponding one of the plurality of identified objects comprises determining that the another object and the corresponding one of the plurality of identified objects are both a same type of object (see at least ¶ [0041]: interface 400 may include a virtual model 402 of a real world. In one example, the virtual model may be an exact copy of the real world. The virtual model 402 may include a virtual simulation of various world space objects 404A-D that are eligible for selection. A hologram 406 may be placed on a selected world space object for an augmented reality submission. In the illustrated embodiment, eligible world space objects 404A-D are indicated by dotted lines, and are listed in a world space object menu 408. For example, the eligible world space objects include a side of a building, a billboard, a street sign, and a sidewalk that may be augmented with a hologram (e.g., world locked holograms). It is to be understood that these world space object are provided merely as examples, and any suitable space may be a world space object; see at least ¶ [0042]: interface 400 may include a placement tool 410 for fitting the hologram 406 to a virtual simulation of an eligible world space object. The fitting tool and the virtual model may provide a preview of the hologram to help a bidder decide which world locked virtual space to rent/buy. The placement tool provides one way to indicate that a world space object is found or selected for an augmented reality submission. In the illustrated embodiment, the placement tool includes a cursor that can be used to select the hologram (e.g., by clicking and holding a mouse or tapping with a touch input) and place the hologram on a desired virtual representation of the world space object in the virtual model; see also at least ¶¶ [0043]-[0045]. The service in Lee find matches between its world space objects—i.e., another object—in the model of the real world and the same type of object—i.e., a corresponding one of the plurality of identified objects—in the user video feed or photo for which the augmented reality is being constructed to be displayed, including, e.g., building, billboard, street sign, and sidewalk object types).

Claim 4: The combination of Lee and Chakravarthula teaches the limitations as shown in the rejections above. Further, Lee, as shown, discloses the following limitations:
wherein the generating the information comprises placing the scaled depiction of the first product at a target spatial location in the depiction of the user environment, the target spatial location being selected such that the target spatial location for the scaled depiction of the first product is relative to the corresponding one of the plurality of identified objects in substantially a same manner that the first spatial placement of the first product is relative to the another object in the first image (see at least ¶ [0041]: interface 400 may include a virtual model 402 of a real world. In one example, the virtual model may be an exact copy of the real world. The virtual model 402 may include a virtual simulation of various world space objects 404A-D that are eligible for selection. A hologram 406 may be placed on a selected world space object for an augmented reality submission. In the illustrated embodiment, eligible world space objects 404A-D are indicated by dotted lines, and are listed in a world space object menu 408. For example, the eligible world space objects include a side of a building, a billboard, a street sign, and a sidewalk that may be augmented with a hologram (e.g., world locked holograms). It is to be understood that these world space object are provided merely as examples, and any suitable space may be a world space object; see at least ¶ [0042]: interface 400 may include a placement tool 410 for fitting the hologram 406 to a virtual simulation of an eligible world space object. The fitting tool and the virtual model may provide a preview of the hologram to help a bidder decide which world locked virtual space to rent/buy. The placement tool provides one way to indicate that a world space object is found or selected for an augmented reality submission. In the illustrated embodiment, the placement tool includes a cursor that can be used to select the hologram (e.g., by clicking and holding a mouse or tapping with a touch input) and place the hologram on a desired virtual representation of the world space object in the virtual model; see also at least ¶¶ [0043]-[0045]. The service in Lee find matches between its world space objects—i.e., another object—in the model of the real world and the same type of object—i.e., a corresponding one of the plurality of identified objects—in the user video feed or photo for which the augmented reality is being constructed to be displayed. The content is spatially placed in substantially the same manner as the in the submission).

Claim 5: The combination of Lee and Chakravarthula teaches the limitations as shown in the rejections above. Further, Lee, as shown, discloses the following limitations:
wherein the obtaining comprises receiving the first image from the first potential advertiser (see at least ¶ [0012]: the augmented reality auction platform may provide a centralized system configured to automate the process of receiving submissions for bidding on, and renting/selling world locked virtual space, as well as identifying winning submissions and delivering holograms to augmented reality devices for presentation in the rented/sold world locked virtual spaces; see also at least ¶ [0023]: bidding computing machine 314 may represent any suitable entity or party—i.e., potential advertisers—interested in renting/buying world locked virtual space mapped to a world space object to present a hologram. For example, a hologram may be presented on a world space object for purposes such as advertisements, displaying local information, emergency message broadcasting, art, special events, or any other suitable purpose; see also at least ¶ [0029]: in one example, a hologram of a winning submission may be presented to every viewer of a world space object. In another example, a hologram of a winning submission may be presented to viewers of a world space object located at a designated position/distance. In another example, a winning submission may be presented to only a designated number of viewers of a world space object. It is to be understood that, in some cases, a hologram of a winning submission may be presented to different viewers of a world space object depending on different conditions; see also at least ¶¶ [0011] and [0018]-[0019]).

Claim 6: The combination of Lee and Chakravarthula teaches the limitations as shown in the rejections above. Further, Lee, as shown, discloses the following limitations:
the user image comprises a single image, a plurality of images, a video stream, or any combination thereof (see at least ¶ [0024]: each augmented reality submission 316 may include a hologram 318 to virtually augment a world space object and a compensation offer 320 for presenting the hologram to a viewer of the world space object. The hologram 318 may be any suitable virtual content for presentation on a world space object. The compensation offer 320 may indicate any suitable form of compensation for presenting the hologram on the worlds space object; see also at least ¶ [0040]: FIG. 4 shows a schematic depiction of an augmented reality submission interface 400 through which a hologram of the augmented reality submission may be uploaded to the interface 400 and virtually placed on a virtual representation of a selected world space object; see also at least ¶ [0041]: The interface 400 may include a virtual model 402 of a real world. In one example, the virtual model may be an exact copy of the real world. The virtual model 402 may include a virtual simulation of various world space objects 404A-D that are eligible for selection. A hologram 406 may be placed on a selected world space object for an augmented reality submission. In the illustrated embodiment, eligible world space objects 404A-D are indicated by dotted lines, and are listed in a world space object menu 408. For example, the eligible world space objects include a side of a building, a billboard, a street sign, and a sidewalk that may be augmented with a hologram (e.g., world locked holograms). It is to be understood that these world space object are provided merely as examples, and any suitable space may be a world space object. For example, a world space object may include a designated position that is relative to an augmented reality device and augmented with a hologram (e.g., device locked hologram), such as a floating space that is offset four feet away from an augmented reality device; see also at least ¶ [0015]: non-limiting examples of a hologram may include a 2D image, a 2D animation, a 3D image, and a 3D animation); and 
the user equipment comprises a camera, a webcam, an augmented reality application, a virtual reality application, a head-mounted device, an eyeglasses device, a projector, or any combination thereof (see at least ¶ [0029]: in one example, a hologram of a winning submission may be presented to every viewer of a world space object. In another example, a hologram of a winning submission may be presented to viewers of a world space object located at a designated position/distance. In another example, a winning submission may be presented to only a designated number of viewers of a world space object. It is to be understood that, in some cases, a hologram of a winning submission may be presented to different viewers of a world space object depending on different conditions; see also at least ¶ [0031]: delivery service 306 may be configured to deliver holograms to the plurality of augmented reality devices (e.g., AR DEVICES A-N) via the network 312 for presentation to a viewer of a world space object to which the hologram is locked. An augmented reality device 324 may represent a viewer at a particular location in world space. The augmented reality device 324 may include any suitable device for presenting a hologram or other virtual content to a viewer without departing from the scope of Lee’s disclosure. For example, the augmented reality device may include a see-through head mounted display, a mobile computing device, a tablet, a smartphone, etc.; see also at least ¶ [0049]).

Claim 7: The combination of Lee and Chakravarthula teaches the limitations as shown in the rejections above. Further, Lee, as shown, discloses the following limitations:
the information that is transmitted to the user equipment comprises data that facilitates presenting to the user, by the user equipment, the scaled depiction of the first product in the depiction of the user environment (see at least ¶ [0029]: in one example, a hologram of a winning submission may be presented to every viewer of a world space object. In another example, a hologram of a winning submission may be presented to viewers of a world space object located at a designated position/distance. In another example, a winning submission may be presented to only a designated number of viewers of a world space object. It is to be understood that, in some cases, a hologram of a winning submission may be presented to different viewers of a world space object depending on different conditions; see also at least ¶ [0031]: delivery service 306 may be configured to deliver holograms to the plurality of augmented reality devices (e.g., AR DEVICES A-N) via the network 312 for presentation to a viewer of a world space object to which the hologram is locked. An augmented reality device 324 may represent a viewer at a particular location in world space. The augmented reality device 324 may include any suitable device for presenting a hologram or other virtual content to a viewer without departing from the scope of Lee’s disclosure. For example, the augmented reality device may include a see-through head mounted display, a mobile computing device, a tablet, a smartphone, etc.; see also at least ¶¶ [0018]-[0019], [0023], [0045], and [0049]); and 
the user equipment comprises a web browser, an augmented reality application, a virtual reality application, a head-mounted device, an eyeglasses device, or any combination thereof (see at least ¶ [0029]: in one example, a hologram of a winning submission may be presented to every viewer of a world space object. In another example, a hologram of a winning submission may be presented to viewers of a world space object located at a designated position/distance. In another example, a winning submission may be presented to only a designated number of viewers of a world space object. It is to be understood that, in some cases, a hologram of a winning submission may be presented to different viewers of a world space object depending on different conditions; see also at least ¶ [0031]: delivery service 306 may be configured to deliver holograms to the plurality of augmented reality devices (e.g., AR DEVICES A-N) via the network 312 for presentation to a viewer of a world space object to which the hologram is locked. An augmented reality device 324 may represent a viewer at a particular location in world space. The augmented reality device 324 may include any suitable device for presenting a hologram or other virtual content to a viewer without departing from the scope of Lee’s disclosure. For example, the augmented reality device may include a see-through head mounted display, a mobile computing device, a tablet, a smartphone, etc.; see also at least ¶¶ [0018]-[0019], [0023], [0045], and [0049]).

Claim 8: The combination of Lee and Chakravarthula teaches the limitations as shown in the rejections above. Further, Lee, as shown, discloses the following limitations:
the information that is transmitted to the user equipment comprises a single image, a plurality of images, a video stream, or any combination thereof (see at least ¶ [0029]: in one example, a hologram of a winning submission may be presented to every viewer of a world space object. In another example, a hologram of a winning submission may be presented to viewers of a world space object located at a designated position/distance. In another example, a winning submission may be presented to only a designated number of viewers of a world space object. It is to be understood that, in some cases, a hologram of a winning submission may be presented to different viewers of a world space object depending on different conditions; see also at least ¶ [0031]: delivery service 306 may be configured to deliver holograms to the plurality of augmented reality devices (e.g., AR DEVICES A-N) via the network 312 for presentation to a viewer of a world space object to which the hologram is locked. An augmented reality device 324 may represent a viewer at a particular location in world space. The augmented reality device 324 may include any suitable device for presenting a hologram or other virtual content to a viewer without departing from the scope of Lee’s disclosure. For example, the augmented reality device may include a see-through head mounted display, a mobile computing device, a tablet, a smartphone, etc.; see also at least ¶¶ [0018]-[0019], [0023], [0045], and [0049]); and 
the user equipment comprises a web browser, an augmented reality application, a virtual reality application, a head-mounted device, an eyeglasses device, or any combination thereof (see at least ¶ [0029]: in one example, a hologram of a winning submission may be presented to every viewer of a world space object. In another example, a hologram of a winning submission may be presented to viewers of a world space object located at a designated position/distance. In another example, a winning submission may be presented to only a designated number of viewers of a world space object. It is to be understood that, in some cases, a hologram of a winning submission may be presented to different viewers of a world space object depending on different conditions; see also at least ¶ [0031]: delivery service 306 may be configured to deliver holograms to the plurality of augmented reality devices (e.g., AR DEVICES A-N) via the network 312 for presentation to a viewer of a world space object to which the hologram is locked. An augmented reality device 324 may represent a viewer at a particular location in world space. The augmented reality device 324 may include any suitable device for presenting a hologram or other virtual content to a viewer without departing from the scope of Lee’s disclosure. For example, the augmented reality device may include a see-through head mounted display, a mobile computing device, a tablet, a smartphone, etc.; see also at least ¶¶ [0018]-[0019], [0023], [0045], and [0049]).

Claim 9: The combination of Lee and Chakravarthula teaches the limitations as shown in the rejections above. Further, Lee, as shown, discloses the following limitations:
wherein the obtaining the first image comprises obtaining the first image from a database in which the first image is stored (see at least ¶¶ [0011]-[0012], [0018]-[0019], [0029], and [0040]-[0042]; see also at least ¶ [0023]: the auction service 304 may be configured to receive a plurality of augmented reality submissions from a plurality of bidding computing machines 310 (e.g., BIDDING COMPUTING MACHINES A-N) via a network 312, such as the Internet. A bidding computing machine 314 may represent any suitable entity or party interested in renting/buying world locked virtual space mapped to a world space object to present a hologram. For example, a hologram may be presented on a world space object for purposes such as advertisements, displaying local information, emergency message broadcasting, art, special events, or any other suitable purpose; see also at least ¶¶ [0077], [0079], and [0084]).

Claim 10: The combination of Lee and Chakravarthula teaches the limitations as shown in the rejections above. Further, Lee, as shown, discloses the following limitations:
wherein the operations further comprise receiving the first image from the first potential advertiser (see at least ¶ [0012]: the augmented reality auction platform may provide a centralized system configured to automate the process of receiving submissions for bidding on, and renting/selling world locked virtual space, as well as identifying winning submissions and delivering holograms to augmented reality devices for presentation in the rented/sold world locked virtual spaces; see also at least ¶ [0023]: bidding computing machine 314 may represent any suitable entity or party—i.e., potential advertisers—interested in renting/buying world locked virtual space mapped to a world space object to present a hologram. For example, a hologram may be presented on a world space object for purposes such as advertisements, displaying local information, emergency message broadcasting, art, special events, or any other suitable purpose; see also at least ¶ [0029]: in one example, a hologram of a winning submission may be presented to every viewer of a world space object. In another example, a hologram of a winning submission may be presented to viewers of a world space object located at a designated position/distance. In another example, a winning submission may be presented to only a designated number of viewers of a world space object. It is to be understood that, in some cases, a hologram of a winning submission may be presented to different viewers of a world space object depending on different conditions; see also at least ¶¶ [0011] and [0018]-[0019]).

Claim 11: The combination of Lee and Chakravarthula teaches the limitations as shown in the rejections above. Further, Lee, as shown, discloses the following limitations:
wherein the transmitting the information to the user equipment causes the first potential advertiser to become an actual advertiser (see at least ¶ [0012]: the augmented reality auction platform may provide a centralized system configured to automate the process of receiving submissions for bidding on, and renting/selling world locked virtual space, as well as identifying winning submissions and delivering holograms to augmented reality devices for presentation in the rented/sold world locked virtual spaces; see also at least ¶ [0023]: bidding computing machine 314 may represent any suitable entity or party—i.e., potential advertisers—interested in renting/buying world locked virtual space mapped to a world space object to present a hologram. For example, a hologram may be presented on a world space object for purposes such as advertisements, displaying local information, emergency message broadcasting, art, special events, or any other suitable purpose; see also at least ¶ [0029]: in one example, a hologram of a winning submission may be presented to every viewer of a world space object. In another example, a hologram of a winning submission may be presented to viewers of a world space object located at a designated position/distance. In another example, a winning submission may be presented to only a designated number of viewers of a world space object. It is to be understood that, in some cases, a hologram of a winning submission may be presented to different viewers of a world space object depending on different conditions; see also at least ¶¶ [0011], [0018]-[0019], and [0063]-[0066]).

Claim 12: The combination of Lee and Chakravarthula teaches the limitations as shown in the rejections above. Further, Lee, as shown, discloses the following limitations:
wherein the operations further comprise billing the actual advertiser for placement of the depiction of the first product (see at least ¶ [0048]: the interface 400 may include payment parameters 420 that define a payment model for presenting a hologram to a viewer of a world space object. For example, the payment parameters may specify that payment is made according to a pay-per-view model, a pay-per-interaction model (e.g., a viewer touches a hologram), and a pay-per-viewing time model (e.g., time spent watching streaming content); see also at least ¶ [0064]: the method 500 may include billing an owner of the winning augmented reality submission according to a compensation offer based on the consumption information. For example, the compensation offer may include one or more of a pay-per-view model, a pay-per-interaction model, and a pay-per-viewing time model; see also at least ¶ [0065]).

Claim 13: The combination of Lee and Chakravarthula teaches the limitations as shown in the rejections above. Further, Lee, as shown, discloses the following limitations:
obtaining a second image, the second image comprising a depiction of a second product of a second potential advertiser (see at least ¶ [0024]: each augmented reality submission 316 may include a hologram 318 to virtually augment a world space object and a compensation offer 320 for presenting the hologram to a viewer of the world space object. The hologram 318 may be any suitable virtual content for presentation on a world space object. The compensation offer 320 may indicate any suitable form of compensation for presenting the hologram on the worlds space object; see also at least ¶ [0040]: FIG. 4 shows a schematic depiction of an augmented reality submission interface 400 through which a hologram of the augmented reality submission may be uploaded to the interface 400 and virtually placed on a virtual representation of a selected world space object; see also at least ¶ [0041]: The interface 400 may include a virtual model 402 of a real world. In one example, the virtual model may be an exact copy of the real world. The virtual model 402 may include a virtual simulation of various world space objects 404A-D that are eligible for selection. A hologram 406 may be placed on a selected world space object for an augmented reality submission. In the illustrated embodiment, eligible world space objects 404A-D are indicated by dotted lines, and are listed in a world space object menu 408. For example, the eligible world space objects include a side of a building, a billboard, a street sign, and a sidewalk that may be augmented with a hologram (e.g., world locked holograms). It is to be understood that these world space object are provided merely as examples, and any suitable space may be a world space object. For example, a world space object may include a designated position that is relative to an augmented reality device and augmented with a hologram (e.g., device locked hologram), such as a floating space that is offset four feet away from an augmented reality device; see also at least ¶¶ [0030], [0042]-[0049], and [0052]-[0055]); 
analyzing the second image to determine a second spatial placement of the second product, the second spatial placement being relative to a second object in the second image (see at least ¶¶ [0024], [0030], [0040]-[0049], and [0052]-[0055] and the analysis above. The images are with either relative or absolute positions from real-world objects); 
receiving, from other user equipment, another user image that shows a depiction of another user environment, a second user of the other user equipment being different from a first user of the user equipment (see at least ¶ [0014]: a see-through display system, e.g., a head-mounted display (HMD) device or other near-eye display device, may be used to present an augmented reality view of a real world background scene including a world space object to a viewer. A world space object may take any suitable form without departing from the scope of the present disclosure. In one example, a world space object may include a portion of a real world object, such as a surface of a physical object or a portion of multiple physical objects. In another example; a world space object may include a real world space; see also at least ¶ [0021]: although the augmented reality device is depicted as a see-through head mounted display device, it is to be understood that the augmented reality device may take any suitable form. For example, the augmented reality device may include a camera, a tablet, a smartphone, a near-eye device, a mobile computing device, etc.; see also at least ¶ [0059]: at 518 of FIG. 6, the method 500 may include acknowledging a world space object is in a field of view of an augmented reality device; see also at least ¶¶ [0017], [0021], and [0031]; see also at least ¶ [0018]: different holograms may be locked to the world space object 102 for different viewers via different augmented reality devices based on various viewing parameters and/or other hologram selection criterial; see also at least ¶¶ [0019]-[0020]); 
analyzing the another user image, the analyzing of the another user image resulting in another plurality of identified objects (see at least ¶ [0018]: different holograms may be locked to the world space object 102 for different viewers via different augmented reality devices based on various viewing parameters and/or other hologram selection criteria; see also at least ¶ [0026]: the auction service 304 may be configured to identify a winning augmented reality submission for the world space object. The auction service 304 may select an augmented reality submission as the winning augmented reality submission if the augmented reality submission satisfies various selection criteria. It is to be understood that the selection criteria may take any suitable form; see also at least ¶ [0028]: non-limiting examples of variables or criteria for selecting a winning submission may include a hologram's complexity (such as a number of vertices, triangles, textures, texture sizes, attached animations, etc); location (such as a world locked location in 3D space); time/length (e.g., longer bids may be preferred over shorter bids with higher prices or vice versa); bid price/time (such as a bidder's price that is calculated in some form of currency/time); minimum bid (may be implemented by the auction service to reduce a possibility of abuse (e.g., virtual littering of holograms)); size (such as an amount of world locked space a hologram occupies); sound level; animation range, such as a space the hologram occupies while moving around in space and time; brightness (e.g., brighter holograms may consume more battery power on some devices); bulk purchase amount (e.g., discount for high volume bidders); a viewer's hardware resources (such as a level of CPU/GPU/Network/Battery resources that a viewer can expend without lowering a quality of hologram consumption experience), and/or any other suitable variable or selection criteria. Variables may be used with fuzzy logic that weights different variables by different amounts; see also at least ¶ [0030]: a submission may include time parameters, viewing parameters, and audience parameters that may determine conditions for presenting a hologram to a viewer of a world space object; see also at least ¶ [0032]: the delivery service 306 may be configured to acknowledge that a world space object is in a field of view of an augmented reality device. For example, the augmented reality device 324 may send an indication to the delivery service that the world space object is in the field of view of the augmented reality device; see also at least ¶ [0042]: the placement tool provides one way to indicate that a world space object is found or selected for an augmented reality submission; see also at least ¶ [0046]: viewing parameters 416 may define one or more of a distance, direction, position, or viewing angle at which a hologram is presented to a viewer. For example, the viewing parameters may specify a minimum and maximum distance between a viewer and a world space object at which a hologram may be presented; see also at least ¶¶ [0023] and [0045]); 
determining whether the second object corresponds to a another corresponding one of the another plurality of identified objects (see at least ¶¶ [0018], [0023], [0026], [0028], [0030], [0032], [0042], and [0045]-[0046] and the analysis above. The service in Lee find matches between its world space objects—i.e., second object—in the model of the real world and the same object—i.e., the another corresponding one of the plurality of identified objects—in the user video feed or photo for which the augmented reality is being constructed to be displayed and augmenting the video feed with advertising for products or service); 
responsive to a another determination that the second object corresponds to the another corresponding one of the another plurality of identified objects, generating other information that places the depiction of the second product in the depiction of the other user environment (see at least ¶¶ [0018], [0023], [0026], [0028], [0030], [0032], [0042], and [0045]-[0046] and the analysis above. The service in Lee find matches between its world space objects—i.e., second object—in the model of the real world and the same object—i.e., the another corresponding one of the plurality of identified objects—in the user video feed or photo for which the augmented reality is being constructed to be displayed and augmenting the video feed with advertising for products or service); and 
responsive to the generating the other information, transmitting the other information to the other user equipment (see at least ¶ [0029]: in one example, a hologram of a winning submission may be presented to every viewer of a world space object. In another example, a hologram of a winning submission may be presented to viewers of a world space object located at a designated position/distance. In another example, a winning submission may be presented to only a designated number of viewers of a world space object. It is to be understood that, in some cases, a hologram of a winning submission may be presented to different viewers of a world space object depending on different conditions; see also at least ¶ [0031]: delivery service 306 may be configured to deliver holograms to the plurality of augmented reality devices (e.g., AR DEVICES A-N) via the network 312 for presentation to a viewer of a world space object to which the hologram is locked. An augmented reality device 324 may represent a viewer at a particular location in world space. The augmented reality device 324 may include any suitable device for presenting a hologram or other virtual content to a viewer without departing from the scope of Lee’s disclosure. For example, the augmented reality device may include a see-through head mounted display, a mobile computing device, a tablet, a smartphone, etc.; see also at least ¶ [0049]); 
wherein the transmitting the other information to the other user equipment causes the second potential advertiser to become another actual advertiser (see at least ¶ [0012]: the augmented reality auction platform may provide a centralized system configured to automate the process of receiving submissions for bidding on, and renting/selling world locked virtual space, as well as identifying winning submissions and delivering holograms to augmented reality devices for presentation in the rented/sold world locked virtual spaces; see also at least ¶ [0023]: bidding computing machine 314 may represent any suitable entity or party—i.e., potential advertisers—interested in renting/buying world locked virtual space mapped to a world space object to present a hologram. For example, a hologram may be presented on a world space object for purposes such as advertisements, displaying local information, emergency message broadcasting, art, special events, or any other suitable purpose; see also at least ¶ [0029]: in one example, a hologram of a winning submission may be presented to every viewer of a world space object. In another example, a hologram of a winning submission may be presented to viewers of a world space object located at a designated position/distance. In another example, a winning submission may be presented to only a designated number of viewers of a world space object. It is to be understood that, in some cases, a hologram of a winning submission may be presented to different viewers of a world space object depending on different conditions; see also at least ¶¶ [0011], [0018]-[0019], and [0063]-[0066]); and 
wherein the operations further comprise billing the another actual advertiser for placement of the depiction of the second product (see at least ¶ [0048]: the interface 400 may include payment parameters 420 that define a payment model for presenting a hologram to a viewer of a world space object. For example, the payment parameters may specify that payment is made according to a pay-per-view model, a pay-per-interaction model (e.g., a viewer touches a hologram), and a pay-per-viewing time model (e.g., time spent watching streaming content); see also at least ¶ [0064]: the method 500 may include billing an owner of the winning augmented reality submission according to a compensation offer based on the consumption information. For example, the compensation offer may include one or more of a pay-per-view model, a pay-per-interaction model, and a pay-per-viewing time model; see also at least ¶ [0065]).

Claim 18: Lee, as shown, discloses the following limitations:
obtaining, by a processing system comprising a processor, a first image from a first potential advertiser, the first image comprising a first depiction of a first product of the first potential advertiser (see at least ¶ [0024]: each augmented reality submission 316 may include a hologram 318 to virtually augment a world space object and a compensation offer 320 for presenting the hologram to a viewer of the world space object. The hologram 318 may be any suitable virtual content for presentation on a world space object. The compensation offer 320 may indicate any suitable form of compensation for presenting the hologram on the worlds space object; see also at least ¶ [0040]: FIG. 4 shows a schematic depiction of an augmented reality submission interface 400 through which a hologram of the augmented reality submission may be uploaded to the interface 400 and virtually placed on a virtual representation of a selected world space object; see also at least ¶ [0041]: The interface 400 may include a virtual model 402 of a real world. In one example, the virtual model may be an exact copy of the real world. The virtual model 402 may include a virtual simulation of various world space objects 404A-D that are eligible for selection. A hologram 406 may be placed on a selected world space object for an augmented reality submission. In the illustrated embodiment, eligible world space objects 404A-D are indicated by dotted lines, and are listed in a world space object menu 408. For example, the eligible world space objects include a side of a building, a billboard, a street sign, and a sidewalk that may be augmented with a hologram (e.g., world locked holograms). It is to be understood that these world space object are provided merely as examples, and any suitable space may be a world space object. For example, a world space object may include a designated position that is relative to an augmented reality device and augmented with a hologram (e.g., device locked hologram), such as a floating space that is offset four feet away from an augmented reality device; see also at least ¶¶ [0030], [0042]-[0049], and [0052]-[0055]); 
analyzing, by the processing system, the first image to determine a first spatial placement of the first product, the first spatial placement being relative to a first object in the first image (see at least ¶¶ [0024], [0030], [0040]-[0049], and [0052]-[0055] and the analysis above. The images are with either relative or absolute positions from real-world objects); 
obtaining, by the processing system, a second image from a second potential advertiser, the second image comprising a second depiction of a second product of the second potential advertiser (see at least ¶¶ [0024], [0030], [0040]-[0049], and [0052]-[0055] and the analysis above; see also at least ¶ [0023]: the auction service 304 may be configured to receive a plurality of augmented reality submissions from a plurality of bidding computing machines 310 (e.g., BIDDING COMPUTING MACHINES A-N) via a network 312, such as the Internet. A bidding computing machine 314 may represent any suitable entity or party—i.e., multiple parties—interested in renting/buying world locked virtual space mapped to a world space object to present a hologram. For example, a hologram may be presented on a world space object for purposes such as advertisements, displaying local information, emergency message broadcasting, art, special events, or any other suitable purpose; see also at least ¶ [0037]); 
analyzing, by the processing system, the second image to determine a second spatial placement of the second product, the second spatial placement being relative to a second object in the second image (see at least ¶¶ [0024], [0030], [0040]-[0049], and [0052]-[0055] and the analysis above. The images are with either relative or absolute positions from real-world objects); 
obtaining, by the processing system, a third image from a third potential advertiser, the third image comprising a third depiction of a third product of the third potential advertiser (see at least ¶¶ [0024], [0030], [0040]-[0049], and [0052]-[0055] and the analysis above; see also at least ¶ [0023]: the auction service 304 may be configured to receive a plurality of augmented reality submissions from a plurality of bidding computing machines 310 (e.g., BIDDING COMPUTING MACHINES A-N) via a network 312, such as the Internet. A bidding computing machine 314 may represent any suitable entity or party—i.e., multiple parties—interested in renting/buying world locked virtual space mapped to a world space object to present a hologram. For example, a hologram may be presented on a world space object for purposes such as advertisements, displaying local information, emergency message broadcasting, art, special events, or any other suitable purpose; see also at least ¶ [0037]); 
analyzing, by the processing system, the third image to determine a third spatial placement of the third product, the third spatial placement being relative to a third object in the third image (see at least ¶¶ [0024], [0030], [0040]-[0049], and [0052]-[0055] and the analysis above. The images are with either relative or absolute positions from real-world objects); 
receiving by the processing system, from user equipment of a user, a user image that shows a depiction of a user environment (see at least ¶ [0014]: a see-through display system, e.g., a head-mounted display (HMD) device or other near-eye display device, may be used to present an augmented reality view of a real world background scene including a world space object to a viewer. A world space object may take any suitable form without departing from the scope of the present disclosure. In one example, a world space object may include a portion of a real world object, such as a surface of a physical object or a portion of multiple physical objects. In another example; a world space object may include a real world space; see also at least ¶ [0021]: although the augmented reality device is depicted as a see-through head mounted display device, it is to be understood that the augmented reality device may take any suitable form. For example, the augmented reality device may include a camera, a tablet, a smartphone, a near-eye device, a mobile computing device, etc.; see also at least ¶ [0059]: at 518 of FIG. 6, the method 500 may include acknowledging a world space object is in a field of view of an augmented reality device; see also at least ¶¶ [0017], [0021], and [0031]); 
analyzing, by the processing system, the user image, the analyzing resulting in an identified object (see at least ¶ [0018]: different holograms may be locked to the world space object 102 for different viewers via different augmented reality devices based on various viewing parameters and/or other hologram selection criteria; see also at least ¶ [0026]: the auction service 304 may be configured to identify a winning augmented reality submission for the world space object. The auction service 304 may select an augmented reality submission as the winning augmented reality submission if the augmented reality submission satisfies various selection criteria. It is to be understood that the selection criteria may take any suitable form; see also at least ¶ [0028]: non-limiting examples of variables or criteria for selecting a winning submission may include a hologram's complexity (such as a number of vertices, triangles, textures, texture sizes, attached animations, etc); location (such as a world locked location in 3D space); time/length (e.g., longer bids may be preferred over shorter bids with higher prices or vice versa); bid price/time (such as a bidder's price that is calculated in some form of currency/time); minimum bid (may be implemented by the auction service to reduce a possibility of abuse (e.g., virtual littering of holograms)); size (such as an amount of world locked space a hologram occupies); sound level; animation range, such as a space the hologram occupies while moving around in space and time; brightness (e.g., brighter holograms may consume more battery power on some devices); bulk purchase amount (e.g., discount for high volume bidders); a viewer's hardware resources (such as a level of CPU/GPU/Network/Battery resources that a viewer can expend without lowering a quality of hologram consumption experience), and/or any other suitable variable or selection criteria. Variables may be used with fuzzy logic that weights different variables by different amounts; see also at least ¶ [0030]: a submission may include time parameters, viewing parameters, and audience parameters that may determine conditions for presenting a hologram to a viewer of a world space object; see also at least ¶ [0032]: the delivery service 306 may be configured to acknowledge that a world space object is in a field of view of an augmented reality device. For example, the augmented reality device 324 may send an indication to the delivery service that the world space object is in the field of view of the augmented reality device; see also at least ¶ [0042]: the placement tool provides one way to indicate that a world space object is found or selected for an augmented reality submission; see also at least ¶ [0046]: viewing parameters 416 may define one or more of a distance, direction, position, or viewing angle at which a hologram is presented to a viewer. For example, the viewing parameters may specify a minimum and maximum distance between a viewer and a world space object at which a hologram may be presented; see also at least ¶¶ [0023] and [0045]); 
determining by the processing system which of the first, second and third objects correspond to the identified object, the determining resulting in a subset that includes two of the first, second and third objects and that excludes one of the first, second and third objects (see at least ¶¶ [0018], [0023], [0026], [0028], [0030], [0032], [0042], and [0045]-[0046] and the analysis above. The service in Lee find matches between its world space objects—i.e., the first, second and third objects correspond[ing] to the identified object —in the model of the real world and the same object—i.e., identified object—in the user video feed or photo for which the augmented reality is being constructed to be displayed and augmenting the video feed with advertising for products or service; see also at least ¶ [0030]: a submission may include selection criteria that may constrain presentation of a corresponding hologram to certain conditions. For example, a submission may include time parameters, viewing parameters, and audience parameters that may determine conditions for presenting a hologram to a viewer of a world space object; see also at least ¶¶ [0044]: the display parameters 412 may include time parameters 414, viewing parameters 416, and audience parameters 418; see also at least ¶¶ [0045]-[0048]. The parameters—e.g., various timing, viewing, and audience parameters—each segment submissions into those that correspond to objects available for inclusion in the bidding process and those excluded from the process via the constraints); 
selecting by the processing system, for participation in a bidding process, the first potential advertiser as one of a plurality of bidders in a first case that the subset includes the first object (see at least ¶¶ [0018], [0023], [0026], [0028], [0030], [0032], [0042], and [0045]-[0046] and the analysis above. The service in Lee find matches between its world space objects—i.e., the first, second and third objects correspond[ing] to the identified object —in the model of the real world and the same object—i.e., identified object—in the user video feed or photo for which the augmented reality is being constructed to be displayed and augmenting the video feed with advertising for products or service; see also at least ¶ [0030]: a submission may include selection criteria that may constrain presentation of a corresponding hologram to certain conditions. For example, a submission may include time parameters, viewing parameters, and audience parameters that may determine conditions for presenting a hologram to a viewer of a world space object; see also at least ¶¶ [0044]: the display parameters 412 may include time parameters 414, viewing parameters 416, and audience parameters 418; see also at least ¶¶ [0045]-[0048]. The parameters—e.g., various timing, viewing, and audience parameters—each segment submissions into those that correspond to objects available for inclusion in the bidding process and those excluded from the process via the constraints. The bidder is selected if the bidder’s submission meets the criteria for inclusion); 
selecting by the processing system, for participation in the bidding process, the second potential advertiser as one of the plurality of bidders in a second case that the subset includes the second object (see at least ¶¶ [0018], [0023], [0026], [0028], [0030], [0032], [0042], and [0045]-[0046] and the analysis above. The service in Lee find matches between its world space objects—i.e., the first, second and third objects correspond[ing] to the identified object —in the model of the real world and the same object—i.e., identified object—in the user video feed or photo for which the augmented reality is being constructed to be displayed and augmenting the video feed with advertising for products or service; see also at least ¶ [0030]: a submission may include selection criteria that may constrain presentation of a corresponding hologram to certain conditions. For example, a submission may include time parameters, viewing parameters, and audience parameters that may determine conditions for presenting a hologram to a viewer of a world space object; see also at least ¶¶ [0044]: the display parameters 412 may include time parameters 414, viewing parameters 416, and audience parameters 418; see also at least ¶¶ [0045]-[0048]. The parameters—e.g., various timing, viewing, and audience parameters—each segment submissions into those that correspond to objects available for inclusion in the bidding process and those excluded from the process via the constraints. The bidder is selected if the bidder’s submission meets the criteria for inclusion); 
selecting by the processing system, for participation in the bidding process, the third potential advertiser as one of the plurality of bidders in a third case that the subset includes the third object (see at least ¶¶ [0018], [0023], [0026], [0028], [0030], [0032], [0042], and [0045]-[0046] and the analysis above. The service in Lee find matches between its world space objects—i.e., the first, second and third objects correspond[ing] to the identified object —in the model of the real world and the same object—i.e., identified object—in the user video feed or photo for which the augmented reality is being constructed to be displayed and augmenting the video feed with advertising for products or service; see also at least ¶ [0030]: a submission may include selection criteria that may constrain presentation of a corresponding hologram to certain conditions. For example, a submission may include time parameters, viewing parameters, and audience parameters that may determine conditions for presenting a hologram to a viewer of a world space object; see also at least ¶¶ [0044]: the display parameters 412 may include time parameters 414, viewing parameters 416, and audience parameters 418; see also at least ¶¶ [0045]-[0048]. The parameters—e.g., various timing, viewing, and audience parameters—each segment submissions into those that correspond to objects available for inclusion in the bidding process and those excluded from the process via the constraints. The bidder is selected if the bidder’s submission meets the criteria for inclusion); 
facilitating, by the processing system, the bidding process between the plurality of bidders, the bidding process resulting in a winning bidder (see at least ¶ [0012]: the augmented reality auction platform may provide a centralized system configured to automate the process of receiving submissions for bidding on, and renting/selling world locked virtual space, as well as identifying winning submissions and delivering holograms to augmented reality devices for presentation in the rented/sold world locked virtual spaces; see also at least ¶ [0023]: bidding computing machine 314 may represent any suitable entity or party—i.e., potential advertisers—interested in renting/buying world locked virtual space mapped to a world space object to present a hologram. For example, a hologram may be presented on a world space object for purposes such as advertisements, displaying local information, emergency message broadcasting, art, special events, or any other suitable purpose; see also at least ¶ [0029]: in one example, a hologram of a winning submission may be presented to every viewer of a world space object. In another example, a hologram of a winning submission may be presented to viewers of a world space object located at a designated position/distance. In another example, a winning submission may be presented to only a designated number of viewers of a world space object. It is to be understood that, in some cases, a hologram of a winning submission may be presented to different viewers of a world space object depending on different conditions; see also at least ¶¶ [0011], [0018]-[0019], and [0063]-[0066]); 
in a fourth case that the winning bidder is the first potential advertiser, scaling, by the processing system, the first depiction of the first product […], resulting in a first scaled depiction of the first product (see at least ¶ [0028]: non-limiting examples of variables or criteria for selecting a winning submission may include a hologram’s complexity (such as a number of vertices, triangles, textures, texture sizes, attached animations, etc); location (such as a world locked location in 3D space); time/length (e.g., longer bids may be preferred over shorter bids with higher prices or vice versa); bid price/time (such as a bidder's price that is calculated in some form of currency/time); minimum bid (may be implemented by the auction service to reduce a possibility of abuse (e.g., virtual littering of holograms)); size (such as an amount of world locked space a hologram occupies); sound level; animation range, such as a space the hologram occupies while moving around in space and time; brightness (e.g., brighter holograms may consume more battery power on some devices); bulk purchase amount (e.g., discount for high volume bidders); a viewer's hardware resources (such as a level of CPU/GPU/Network/Battery resources that a viewer can expend without lowering a quality of hologram consumption experience), and/or any other suitable variable or selection criteria. Variables may be used with fuzzy logic that weights different variables by different amounts; see also at least ¶ [0037]: non-limiting examples of abuse metrics that may be used to detect abuse include 3D space overlap where bidders intentionally place small holograms where other bidders are likely to place large holograms with the intention of blocking a competitor from showing their hologram; detecting if a hologram is purposefully blocking a view of other holograms by analyzing a blockage percentage from all viewed locations; detecting intolerable content with size, brightness, contrast, Sound, motion, etc. that is outside a comfortable consumption level of a viewer, detecting abnormal time length (e.g., short bursts for frequent periods of time to interfere with other holograms during high viewing time and areas); detecting placement of holograms in high risk areas (e.g., middle of roads and busy intersections where the content can interfere with walking/driving/flying/etc.); detecting frequent abusers that are frequently flagged by others as an abuse case; etc.);
in the fourth case that the winning bidder is the first potential advertiser, generating, by the processing system, first information that places the first scaled depiction of the first product in the depiction of the user environment (see at least ¶¶ [0018], [0023], [0026], [0028], [0030], [0032], [0042], and [0045]-[0046] and the analysis above. The service in Lee find matches between its world space objects in the model of the real world and the same object in the user video feed or photo for which the augmented reality is being constructed to be displayed and augmenting the video feed with advertising for products or service for submissions that win the bidding process); 
in a fifth case that the winning bidder is the second potential advertiser, scaling, by the processing system, the second depiction of the second product in accordance with the age demographic of the user, resulting in a second scaled depiction of the second product (see at least ¶ [0028]: non-limiting examples of variables or criteria for selecting a winning submission may include a hologram’s complexity (such as a number of vertices, triangles, textures, texture sizes, attached animations, etc); location (such as a world locked location in 3D space); time/length (e.g., longer bids may be preferred over shorter bids with higher prices or vice versa); bid price/time (such as a bidder's price that is calculated in some form of currency/time); minimum bid (may be implemented by the auction service to reduce a possibility of abuse (e.g., virtual littering of holograms)); size (such as an amount of world locked space a hologram occupies); sound level; animation range, such as a space the hologram occupies while moving around in space and time; brightness (e.g., brighter holograms may consume more battery power on some devices); bulk purchase amount (e.g., discount for high volume bidders); a viewer's hardware resources (such as a level of CPU/GPU/Network/Battery resources that a viewer can expend without lowering a quality of hologram consumption experience), and/or any other suitable variable or selection criteria. Variables may be used with fuzzy logic that weights different variables by different amounts; see also at least ¶ [0037]: non-limiting examples of abuse metrics that may be used to detect abuse include 3D space overlap where bidders intentionally place small holograms where other bidders are likely to place large holograms with the intention of blocking a competitor from showing their hologram; detecting if a hologram is purposefully blocking a view of other holograms by analyzing a blockage percentage from all viewed locations; detecting intolerable content with size, brightness, contrast, Sound, motion, etc. that is outside a comfortable consumption level of a viewer, detecting abnormal time length (e.g., short bursts for frequent periods of time to interfere with other holograms during high viewing time and areas); detecting placement of holograms in high risk areas (e.g., middle of roads and busy intersections where the content can interfere with walking/driving/flying/etc.); detecting frequent abusers that are frequently flagged by others as an abuse case; etc.);
in the fifth case that the winning bidder is the second potential advertiser, generating, by the processing system, second information that places the second scaled depiction of the second product in the depiction of the user environment (see at least ¶¶ [0018], [0023], [0026], [0028], [0030], [0032], [0042], and [0045]-[0046] and the analysis above. The service in Lee find matches between its world space objects in the model of the real world and the same object in the user video feed or photo for which the augmented reality is being constructed to be displayed and augmenting the video feed with advertising for products or service for submissions that win the bidding process); 
in a sixth case that the winning bidder is the third potential advertiser, scaling, by the processing system, the third depiction of the third product […], resulting in a third scaled depiction of the third product (see at least ¶ [0028]: non-limiting examples of variables or criteria for selecting a winning submission may include a hologram’s complexity (such as a number of vertices, triangles, textures, texture sizes, attached animations, etc); location (such as a world locked location in 3D space); time/length (e.g., longer bids may be preferred over shorter bids with higher prices or vice versa); bid price/time (such as a bidder's price that is calculated in some form of currency/time); minimum bid (may be implemented by the auction service to reduce a possibility of abuse (e.g., virtual littering of holograms)); size (such as an amount of world locked space a hologram occupies); sound level; animation range, such as a space the hologram occupies while moving around in space and time; brightness (e.g., brighter holograms may consume more battery power on some devices); bulk purchase amount (e.g., discount for high volume bidders); a viewer's hardware resources (such as a level of CPU/GPU/Network/Battery resources that a viewer can expend without lowering a quality of hologram consumption experience), and/or any other suitable variable or selection criteria. Variables may be used with fuzzy logic that weights different variables by different amounts; see also at least ¶ [0037]: non-limiting examples of abuse metrics that may be used to detect abuse include 3D space overlap where bidders intentionally place small holograms where other bidders are likely to place large holograms with the intention of blocking a competitor from showing their hologram; detecting if a hologram is purposefully blocking a view of other holograms by analyzing a blockage percentage from all viewed locations; detecting intolerable content with size, brightness, contrast, Sound, motion, etc. that is outside a comfortable consumption level of a viewer, detecting abnormal time length (e.g., short bursts for frequent periods of time to interfere with other holograms during high viewing time and areas); detecting placement of holograms in high risk areas (e.g., middle of roads and busy intersections where the content can interfere with walking/driving/flying/etc.); detecting frequent abusers that are frequently flagged by others as an abuse case; etc.);
in the sixth case that the winning bidder is the third potential advertiser, generating, by the processing system, third information that places the third scaled depiction of the third product in the depiction of the user environment (see at least ¶¶ [0018], [0023], [0026], [0028], [0030], [0032], [0042], and [0045]-[0046] and the analysis above. The service in Lee find matches between its world space objects in the model of the real world and the same object in the user video feed or photo for which the augmented reality is being constructed to be displayed and augmenting the video feed with advertising for products or service for submissions that win the bidding process); 
transmitting, by the processing system, the first information to the user equipment in the fourth case that the winning bidder is the first potential advertiser (see at least ¶ [0029]: in one example, a hologram of a winning submission may be presented to every viewer of a world space object. In another example, a hologram of a winning submission may be presented to viewers of a world space object located at a designated position/distance. In another example, a winning submission may be presented to only a designated number of viewers of a world space object. It is to be understood that, in some cases, a hologram of a winning submission may be presented to different viewers of a world space object depending on different conditions; see also at least ¶ [0031]: delivery service 306 may be configured to deliver holograms to the plurality of augmented reality devices (e.g., AR DEVICES A-N) via the network 312 for presentation to a viewer of a world space object to which the hologram is locked. An augmented reality device 324 may represent a viewer at a particular location in world space. The augmented reality device 324 may include any suitable device for presenting a hologram or other virtual content to a viewer without departing from the scope of Lee’s disclosure. For example, the augmented reality device may include a see-through head mounted display, a mobile computing device, a tablet, a smartphone, etc.; see also at least ¶¶ [0049] and [0064]-[0066]); 
transmitting, by the processing system, the second information to the user equipment in the fifth case that the winning bidder is the second potential advertiser (see at least ¶¶ [0029], [0031], [0049], [0064]-[0066] and the analysis above); and 
transmitting, by the processing system, the third information to the user equipment in the sixth case that the winning bidder is the third potential advertiser (see at least ¶¶ [0029], [0031], [0049], [0064]-[0066] and the analysis above).

Lee does not explicitly disclose, but Chakravarthula, as shown, teaches the following limitations:
scaling, by the processing system, the first depiction of the first product in accordance with an age demographic of the user, resulting in a first scaled depiction of the first product (see at least ¶ [0039]: any number of user preferences or display settings can be dynamically adjusted based on the parameter or condition detected or determined by the display. For example, in one embodiment, font size or icon size can be adjusted based on the detected age of the user; see also at least ¶ [0054]: in FIG. 2A the user 106 is detected as an older user, and as such, the size of font 108 can be automatically increased based on the age determination of the user; see also at least ¶ [0055]: in addition to dynamically changing the size of fonts based on the detected age of the user, the display can also automatically change the size of system icons based on the age determination of the user. Referring to FIGS. 3A-3B, in FIG. 3A the user 106 is detected as an older user, and as such, the size of system icons 110 can be automatically increased based on the age determination of the user; see also at least ¶¶ [0053] and [0056]-[0058]); 
scaling, by the processing system, the second depiction of the second product in accordance with the age demographic of the user, resulting in a second scaled depiction of the second product (see at least ¶¶ [0039] and [0053]-[0058] and the analysis above); and
scaling, by the processing system, the third depiction of the third product in accordance with the age demographic of the user, resulting in a third scaled depiction of the third product (see at least ¶¶ [0039] and [0053]-[0058] and the analysis above).
The rationales to modify/combine the teachings of Lee to include the teachings of Chakravarthula are presented above regarding claim 1 and incorporated herein.

Claim 20: The combination of Lee and Chakravarthula teaches the limitations as shown in the rejections above. Further, Lee, as shown, discloses the following limitations:
the generating the first information comprises placing the first scaled depiction of the first product at a first target spatial location in a depiction of the user environment, the first target spatial location being selected such that the first target spatial location is relative to the identified object in substantially a same manner that the first spatial placement is relative to the first object in the first image (see at least ¶ [0041]: interface 400 may include a virtual model 402 of a real world. In one example, the virtual model may be an exact copy of the real world. The virtual model 402 may include a virtual simulation of various world space objects 404A-D that are eligible for selection. A hologram 406 may be placed on a selected world space object for an augmented reality submission. In the illustrated embodiment, eligible world space objects 404A-D are indicated by dotted lines, and are listed in a world space object menu 408. For example, the eligible world space objects include a side of a building, a billboard, a street sign, and a sidewalk that may be augmented with a hologram (e.g., world locked holograms). It is to be understood that these world space object are provided merely as examples, and any suitable space may be a world space object; see at least ¶ [0042]: interface 400 may include a placement tool 410 for fitting the hologram 406 to a virtual simulation of an eligible world space object. The fitting tool and the virtual model may provide a preview of the hologram to help a bidder decide which world locked virtual space to rent/buy. The placement tool provides one way to indicate that a world space object is found or selected for an augmented reality submission. In the illustrated embodiment, the placement tool includes a cursor that can be used to select the hologram (e.g., by clicking and holding a mouse or tapping with a touch input) and place the hologram on a desired virtual representation of the world space object in the virtual model; see also at least ¶¶ [0043]-[0045]. The service in Lee find matches between its world space objects in the model of the real world and the same type of object in the user video feed or photo for which the augmented reality is being constructed to be displayed. The content is spatially placed in substantially the same manner as the in the submission); 
the generating the second information comprises placing the second scaled depiction of the second product at a second target spatial location in the depiction of the user environment, the second target spatial location being selected such that the second target spatial location is relative to the identified object in substantially a same manner that the second spatial placement is relative to the second object in the second image (see at least ¶ [0041]: interface 400 may include a virtual model 402 of a real world. In one example, the virtual model may be an exact copy of the real world. The virtual model 402 may include a virtual simulation of various world space objects 404A-D that are eligible for selection. A hologram 406 may be placed on a selected world space object for an augmented reality submission. In the illustrated embodiment, eligible world space objects 404A-D are indicated by dotted lines, and are listed in a world space object menu 408. For example, the eligible world space objects include a side of a building, a billboard, a street sign, and a sidewalk that may be augmented with a hologram (e.g., world locked holograms). It is to be understood that these world space object are provided merely as examples, and any suitable space may be a world space object; see at least ¶ [0042]: interface 400 may include a placement tool 410 for fitting the hologram 406 to a virtual simulation of an eligible world space object. The fitting tool and the virtual model may provide a preview of the hologram to help a bidder decide which world locked virtual space to rent/buy. The placement tool provides one way to indicate that a world space object is found or selected for an augmented reality submission. In the illustrated embodiment, the placement tool includes a cursor that can be used to select the hologram (e.g., by clicking and holding a mouse or tapping with a touch input) and place the hologram on a desired virtual representation of the world space object in the virtual model; see also at least ¶¶ [0043]-[0045]. The service in Lee find matches between its world space objects in the model of the real world and the same type of object in the user video feed or photo for which the augmented reality is being constructed to be displayed. The content is spatially placed in substantially the same manner as the in the submission); and 
the generating the third information comprises placing the third scaled depiction of the third product at a third target spatial location in the depiction of the user environment, the third target spatial location being selected such that the third target spatial location is relative to the identified object in substantially a same manner that the third spatial placement is relative to the third object in the third image (see at least ¶ [0041]: interface 400 may include a virtual model 402 of a real world. In one example, the virtual model may be an exact copy of the real world. The virtual model 402 may include a virtual simulation of various world space objects 404A-D that are eligible for selection. A hologram 406 may be placed on a selected world space object for an augmented reality submission. In the illustrated embodiment, eligible world space objects 404A-D are indicated by dotted lines, and are listed in a world space object menu 408. For example, the eligible world space objects include a side of a building, a billboard, a street sign, and a sidewalk that may be augmented with a hologram (e.g., world locked holograms). It is to be understood that these world space object are provided merely as examples, and any suitable space may be a world space object; see at least ¶ [0042]: interface 400 may include a placement tool 410 for fitting the hologram 406 to a virtual simulation of an eligible world space object. The fitting tool and the virtual model may provide a preview of the hologram to help a bidder decide which world locked virtual space to rent/buy. The placement tool provides one way to indicate that a world space object is found or selected for an augmented reality submission. In the illustrated embodiment, the placement tool includes a cursor that can be used to select the hologram (e.g., by clicking and holding a mouse or tapping with a touch input) and place the hologram on a desired virtual representation of the world space object in the virtual model; see also at least ¶¶ [0043]-[0045]. The service in Lee find matches between its world space objects in the model of the real world and the same type of object in the user video feed or photo for which the augmented reality is being constructed to be displayed. The content is spatially placed in substantially the same manner as the in the submission).

Claim 21: The combination of Lee and Chakravarthula teaches the limitations as shown in the rejections above.
Lee does not explicitly disclose, but Chakravarthula, as shown, teaches the following limitations:
wherein the scaled depiction of the first product shows fewer details in a case that the user is older (see at least ¶ [0039]: any number of user preferences or display settings can be dynamically adjusted based on the parameter or condition detected or determined by the display. For example, in one embodiment, font size or icon size can be adjusted based on the detected age of the user; see also at least ¶ [0054]: in FIG. 2A the user 106 is detected as an older user, and as such, the size of font 108 can be automatically increased based on the age determination of the user; see also at least ¶ [0055]: in addition to dynamically changing the size of fonts based on the detected age of the user, the display can also automatically change the size of system icons based on the age determination of the user. Referring to FIGS. 3A-3B, in FIG. 3A the user 106 is detected as an older user, and as such, the size of system icons 110 can be automatically increased based on the age determination of the user; see also at least ¶¶ [0053] and [0056]-[0058]. Increasing the size of the same text or image results in fewer details presented in the same area of screen or viewing area); 
The rationales to modify/combine the teachings of Lee to include the teachings of Chakravarthula are presented above regarding claim 1 and incorporated herein.


Claims 3, 14-16, and 19 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Lee et al. (U.S. Pub. No. 2014/0313225 A1) (hereinafter “Lee”) in view of Chakravarthula et al. (U.S. Pub. No. 2013/0057553 A1) (hereinafter “Chakravarthula”) and further in view of Hiranandani et al. (U.S. Pub. No. 2018/0260843 A1) (hereinafter “Hiranandani”).

Claim 3: The combination of Lee and Chakravarthula teaches the limitations as shown in the rejections above. 
Lee does not explicitly disclose, but Hiranandani, as shown, teaches the following limitations:
wherein the same type of object comprises one of a chair, a sofa, a couch, a side table, a coffee table, a desk, a dining room table, a kitchen table, a TV stand, a bed, a nightstand, a bookcase, a mobile phone, a television, a smart watch, a tablet, a virtual reality headset, a mirror, a window, or a door (see at least ¶¶ [0040] and [0069]; see also at least ¶ [0105]: a real-object tuple comprises one or more of a real-object type that identifies a type of a real object, a real-object color that identifies a color of the real object, and a virtual object's relative position with respect to the real object. A real-object tuple of <chair, blue, right>, for example, would comprise the three components just described in a single real-object tuple. In some embodiments, the real-object type (of a real-object tuple) corresponds to an object label produced by a CNN; see also at least ¶ [0160]: when creating product recommendations, the AR analysis platform optionally embeds or inserts a tuple combination (or a diverse set of tuple combinations) within one or more template messages. To do so, in some embodiments, the AR analysis platform inserts elements of a tuple combination (e.g., from the diverse set of tuple combinations) within placeholders of a template message. In certain embodiments, a template message includes placeholders that correspond to each element of a tuple combination, such as an endorsed-product placeholder, a relative-position placeholder, a real-object-color placeholder, and a real-object-type placeholder that respectively correspond to an endorsed product, virtual object's relative position, real-object color, and real-object type of a tuple combination; see also at least ¶ [0133]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for object analysis taught by Hiranandani with the augmented reality auction systems disclosed by Lee (as modified by Chakravarthula), because Hiranandani teaches at ¶ [0030] that by using these techniques, “the AR analysis platform analyzes the determined visual characteristics and various potential endorsed products to provide product recommendations with customization that is unmatched by conventional techniques of contextualized advertising.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for object analysis taught by Hiranandani with the augmented reality auction systems disclosed by Lee (as modified by Chakravarthula), because the claimed invention is merely a combination of old elements (the techniques for object analysis taught by Hiranandani, the techniques for tailoring content to users by age taught by Chakravarthula, and the augmented reality auction systems disclosed by Lee), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claim 14: Lee, as shown, discloses the following limitations:
A non-transitory machine-readable medium comprising executable instructions (see at least ¶ [0022]: FIG. 3 schematically shows an augmented reality computing system 300 according to an embodiment of the present disclosure. The augmented reality computing system 300 includes an augmented reality auction computing machine 302 configured to rent/sell world locked virtual space to a plurality of bidding computing machines 314 in an automated fashion. The world locked virtual space may be mapped to world space objects on which holograms may be presented to viewers via a plurality of augmented reality devices 322. The augmented reality auction computing machine 302 may include an auction service 304, a delivery service 306, and a tracking service 308. Although these services are depicted as separate entities, it is to be understood that, in some embodiments, the functions of these separate services may be performed by a single service; see also at least ¶¶ [0075]-[0086]) that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
obtaining a first image, the first image comprising a depiction of a first product of a first potential advertiser, the first product being located in a [place] (see at least ¶ [0024]: each augmented reality submission 316 may include a hologram 318 to virtually augment a world space object and a compensation offer 320 for presenting the hologram to a viewer of the world space object. The hologram 318 may be any suitable virtual content for presentation on a world space object. The compensation offer 320 may indicate any suitable form of compensation for presenting the hologram on the worlds space object; see also at least ¶ [0040]: FIG. 4 shows a schematic depiction of an augmented reality submission interface 400 through which a hologram of the augmented reality submission may be uploaded to the interface 400 and virtually placed on a virtual representation of a selected world space object; see also at least ¶ [0041]: The interface 400 may include a virtual model 402 of a real world. In one example, the virtual model may be an exact copy of the real world. The virtual model 402 may include a virtual simulation of various world space objects 404A-D that are eligible for selection. A hologram 406 may be placed on a selected world space object for an augmented reality submission. In the illustrated embodiment, eligible world space objects 404A-D are indicated by dotted lines, and are listed in a world space object menu 408. For example, the eligible world space objects include a side of a building, a billboard, a street sign, and a sidewalk that may be augmented with a hologram (e.g., world locked holograms). It is to be understood that these world space object are provided merely as examples, and any suitable space may be a world space object. For example, a world space object may include a designated position that is relative to an augmented reality device and augmented with a hologram (e.g., device locked hologram), such as a floating space that is offset four feet away from an augmented reality device; see also at least ¶¶ [0030], [0042]-[0049], and [0052]-[0055]); 
analyzing the first image to determine a first type of [place] in which the first product is located (see at least ¶¶ [0024], [0030], [0040]-[0049], and [0052]-[0055] and the analysis above. The images are with either relative or absolute positions from real-world objects); 
receiving, from user equipment of the user, a user image that shows a depiction of a user environment (see at least ¶ [0014]: a see-through display system, e.g., a head-mounted display (HMD) device or other near-eye display device, may be used to present an augmented reality view of a real world background scene including a world space object to a viewer. A world space object may take any suitable form without departing from the scope of the present disclosure. In one example, a world space object may include a portion of a real world object, such as a surface of a physical object or a portion of multiple physical objects. In another example; a world space object may include a real world space; see also at least ¶ [0021]: although the augmented reality device is depicted as a see-through head mounted display device, it is to be understood that the augmented reality device may take any suitable form. For example, the augmented reality device may include a camera, a tablet, a smartphone, a near-eye device, a mobile computing device, etc.; see also at least ¶ [0059]: at 518 of FIG. 6, the method 500 may include acknowledging a world space object is in a field of view of an augmented reality device; see also at least ¶¶ [0017], [0021], and [0031]); 
scaling the depiction of the first product […], resulting in a scaled depiction of the first product (see at least ¶ [0028]: non-limiting examples of variables or criteria for selecting a winning submission may include a hologram’s complexity (such as a number of vertices, triangles, textures, texture sizes, attached animations, etc); location (such as a world locked location in 3D space); time/length (e.g., longer bids may be preferred over shorter bids with higher prices or vice versa); bid price/time (such as a bidder's price that is calculated in some form of currency/time); minimum bid (may be implemented by the auction service to reduce a possibility of abuse (e.g., virtual littering of holograms)); size (such as an amount of world locked space a hologram occupies); sound level; animation range, such as a space the hologram occupies while moving around in space and time; brightness (e.g., brighter holograms may consume more battery power on some devices); bulk purchase amount (e.g., discount for high volume bidders); a viewer's hardware resources (such as a level of CPU/GPU/Network/Battery resources that a viewer can expend without lowering a quality of hologram consumption experience), and/or any other suitable variable or selection criteria. Variables may be used with fuzzy logic that weights different variables by different amounts; see also at least ¶ [0037]: non-limiting examples of abuse metrics that may be used to detect abuse include 3D space overlap where bidders intentionally place small holograms where other bidders are likely to place large holograms with the intention of blocking a competitor from showing their hologram; detecting if a hologram is purposefully blocking a view of other holograms by analyzing a blockage percentage from all viewed locations; detecting intolerable content with size, brightness, contrast, Sound, motion, etc. that is outside a comfortable consumption level of a viewer, detecting abnormal time length (e.g., short bursts for frequent periods of time to interfere with other holograms during high viewing time and areas); detecting placement of holograms in high risk areas (e.g., middle of roads and busy intersections where the content can interfere with walking/driving/flying/etc.); detecting frequent abusers that are frequently flagged by others as an abuse case; etc.);
analyzing the user image, the analyzing resulting in an identified user environment [place] type (see at least ¶ [0018]: different holograms may be locked to the world space object 102 for different viewers via different augmented reality devices based on various viewing parameters and/or other hologram selection criteria; see also at least ¶ [0026]: the auction service 304 may be configured to identify a winning augmented reality submission for the world space object. The auction service 304 may select an augmented reality submission as the winning augmented reality submission if the augmented reality submission satisfies various selection criteria. It is to be understood that the selection criteria may take any suitable form; see also at least ¶ [0028]: non-limiting examples of variables or criteria for selecting a winning submission may include a hologram's complexity (such as a number of vertices, triangles, textures, texture sizes, attached animations, etc); location (such as a world locked location in 3D space); time/length (e.g., longer bids may be preferred over shorter bids with higher prices or vice versa); bid price/time (such as a bidder's price that is calculated in some form of currency/time); minimum bid (may be implemented by the auction service to reduce a possibility of abuse (e.g., virtual littering of holograms)); size (such as an amount of world locked space a hologram occupies); sound level; animation range, such as a space the hologram occupies while moving around in space and time; brightness (e.g., brighter holograms may consume more battery power on some devices); bulk purchase amount (e.g., discount for high volume bidders); a viewer's hardware resources (such as a level of CPU/GPU/Network/Battery resources that a viewer can expend without lowering a quality of hologram consumption experience), and/or any other suitable variable or selection criteria. Variables may be used with fuzzy logic that weights different variables by different amounts; see also at least ¶ [0030]: a submission may include time parameters, viewing parameters, and audience parameters that may determine conditions for presenting a hologram to a viewer of a world space object; see also at least ¶ [0032]: the delivery service 306 may be configured to acknowledge that a world space object is in a field of view of an augmented reality device. For example, the augmented reality device 324 may send an indication to the delivery service that the world space object is in the field of view of the augmented reality device; see also at least ¶ [0042]: the placement tool provides one way to indicate that a world space object is found or selected for an augmented reality submission; see also at least ¶ [0046]: viewing parameters 416 may define one or more of a distance, direction, position, or viewing angle at which a hologram is presented to a viewer. For example, the viewing parameters may specify a minimum and maximum distance between a viewer and a world space object at which a hologram may be presented; see also at least ¶¶ [0023] and [0045]); 
comparing the first type of [place] in which the first product is located to the identified user environment [place] type (see at least ¶¶ [0018], [0023], [0026], [0028], [0030], [0032], [0042], and [0045]-[0046] and the analysis above. The service in Lee find matches between its world space objects in the model of the real world and the same object in the user video feed or photo for which the augmented reality is being constructed to be displayed and augmenting the video feed with advertising for products or service); 
responsive to the comparing indicating that the first type of [place] is a same type as the identified user environment [place] type, generating data that places the scaled depiction of the first product in the depiction of the user environment (see at least ¶¶ [0018], [0023], [0026], [0028], [0030], [0032], [0042], and [0045]-[0046] and the analysis above. The service in Lee find matches between its world space objects in the model of the real world and the same object in the user video feed or photo for which the augmented reality is being constructed to be displayed and augmenting the video feed with advertising for products or service); and 
responsive to the generating, sending the data to the user equipment (see at least ¶ [0029]: in one example, a hologram of a winning submission may be presented to every viewer of a world space object. In another example, a hologram of a winning submission may be presented to viewers of a world space object located at a designated position/distance. In another example, a winning submission may be presented to only a designated number of viewers of a world space object. It is to be understood that, in some cases, a hologram of a winning submission may be presented to different viewers of a world space object depending on different conditions; see also at least ¶ [0031]: delivery service 306 may be configured to deliver holograms to the plurality of augmented reality devices (e.g., AR DEVICES A-N) via the network 312 for presentation to a viewer of a world space object to which the hologram is locked. An augmented reality device 324 may represent a viewer at a particular location in world space. The augmented reality device 324 may include any suitable device for presenting a hologram or other virtual content to a viewer without departing from the scope of Lee’s disclosure. For example, the augmented reality device may include a see-through head mounted display, a mobile computing device, a tablet, a smartphone, etc.; see also at least ¶ [0049]).

Lee does not explicitly disclose, but Chakravarthula, as shown, teaches the following limitations:
scaling the depiction of the first product in accordance with an age demographic of the user, resulting in a scaled depiction of the first product (see at least ¶ [0039]: any number of user preferences or display settings can be dynamically adjusted based on the parameter or condition detected or determined by the display. For example, in one embodiment, font size or icon size can be adjusted based on the detected age of the user; see also at least ¶ [0054]: in FIG. 2A the user 106 is detected as an older user, and as such, the size of font 108 can be automatically increased based on the age determination of the user; see also at least ¶ [0055]: in addition to dynamically changing the size of fonts based on the detected age of the user, the display can also automatically change the size of system icons based on the age determination of the user. Referring to FIGS. 3A-3B, in FIG. 3A the user 106 is detected as an older user, and as such, the size of system icons 110 can be automatically increased based on the age determination of the user; see also at least ¶¶ [0053] and [0056]-[0058]);
The rationales to modify/combine the teachings of Lee to include the teachings of Chakravarthula are presented above regarding claim 1 and incorporated herein.

Lee does not explicitly disclose, but Hiranandani, as shown, teaches that the places are rooms of room types (see at least ¶ [0157]: the digital message directs the AR client application (or a server to direct an AR client application) to superimpose (or integrate within) the endorsed product as a virtual object within an AR scene. By sending such digital messages, the AR analysis platform creates product recommendations that direct an AR client application to show endorsed products that a user can, for example, try on virtually (e.g., suggested clothing or accessories for a user within an AR scene) or place virtually within an AR scene (e.g., suggested furniture within an AR scene of a specific room or environment); see also at least ¶ [0057]: FIGS. 2A and 2B respectively illustrate a digital image of a viewpoint of a real scene that interests a user and a screenshot of the same viewpoint (but with a virtual object within an AR scene) that interests the user. Specifically, FIG. 2A illustrates a digital image 200 of a real scene 202 that interests the user and that comprises real objects. The real objects include a sofa 204, a rug 206, and a chair 208.; see also at least ¶ [0032]). 
The rationales to modify/combine the teachings of Lee to include the teachings of Hiranandani are presented above regarding claim 3 and incorporated herein.

Claim 15: The combination of Lee, Chakravarthula, and Hiranandani teaches the limitations as shown in the rejections above. 
Lee does not explicitly disclose, but Hiranandani, as shown, teaches the following limitations:
wherein the same type comprises one of a kitchen, a dining room, a bedroom, an office, a study, a den for a family, a playroom for a family, a bedroom for a baby, a bedroom for a child, a bedroom for a teenager, a bedroom for an adult, a personal home theater, a trophy room, a bar, a pub, a bathroom, a cabin, a lodge, a spa, a meditation room, a workplace office, an office cubicle, a garage, a basement, or a cellar (see at least ¶¶ [0032], [0057], and [0157] and FIGS. 2A-2B, which depict a playroom for a family).
The rationales to modify/combine the teachings of Lee to include the teachings of Hiranandani are presented above regarding claim 3 and incorporated herein.

Claim 16: The combination of Lee, Chakravarthula, and Hiranandani teaches the limitations as shown in the rejections above. Further, Lee, as shown, discloses the following limitations:
wherein: the data that is sent to the user equipment facilitates presenting to a user of the user equipment, by the user equipment, the scaled depiction of the first product in the depiction of the user environment (see at least ¶ [0029]: in one example, a hologram of a winning submission may be presented to every viewer of a world space object. In another example, a hologram of a winning submission may be presented to viewers of a world space object located at a designated position/distance. In another example, a winning submission may be presented to only a designated number of viewers of a world space object. It is to be understood that, in some cases, a hologram of a winning submission may be presented to different viewers of a world space object depending on different conditions; see also at least ¶ [0031]: delivery service 306 may be configured to deliver holograms to the plurality of augmented reality devices (e.g., AR DEVICES A-N) via the network 312 for presentation to a viewer of a world space object to which the hologram is locked. An augmented reality device 324 may represent a viewer at a particular location in world space. The augmented reality device 324 may include any suitable device for presenting a hologram or other virtual content to a viewer without departing from the scope of Lee’s disclosure. For example, the augmented reality device may include a see-through head mounted display, a mobile computing device, a tablet, a smartphone, etc.; see also at least ¶¶ [0018]-[0019], [0023], [0045], and [0049]); and 
the user equipment comprises a web browser, an augmented reality application, a virtual reality application, a head-mounted device, an eyeglasses device, or any combination thereof (see at least ¶ [0029]: in one example, a hologram of a winning submission may be presented to every viewer of a world space object. In another example, a hologram of a winning submission may be presented to viewers of a world space object located at a designated position/distance. In another example, a winning submission may be presented to only a designated number of viewers of a world space object. It is to be understood that, in some cases, a hologram of a winning submission may be presented to different viewers of a world space object depending on different conditions; see also at least ¶ [0031]: delivery service 306 may be configured to deliver holograms to the plurality of augmented reality devices (e.g., AR DEVICES A-N) via the network 312 for presentation to a viewer of a world space object to which the hologram is locked. An augmented reality device 324 may represent a viewer at a particular location in world space. The augmented reality device 324 may include any suitable device for presenting a hologram or other virtual content to a viewer without departing from the scope of Lee’s disclosure. For example, the augmented reality device may include a see-through head mounted display, a mobile computing device, a tablet, a smartphone, etc.; see also at least ¶¶ [0018]-[0019], [0023], [0045], and [0049]).

Claim 19: The combination of Lee and Chakravarthula teaches the limitations as shown in the rejections above. Further, Lee, as shown, discloses the following limitations:
wherein the determining which of the first, second and third objects correspond to the identified object comprises: 
determining whether the identified object and the first object are both a same type of object, wherein the first object is included in the subset if the identified object and the first object are both the same type of object (see at least ¶ [0041]: interface 400 may include a virtual model 402 of a real world. In one example, the virtual model may be an exact copy of the real world. The virtual model 402 may include a virtual simulation of various world space objects 404A-D that are eligible for selection. A hologram 406 may be placed on a selected world space object for an augmented reality submission. In the illustrated embodiment, eligible world space objects 404A-D are indicated by dotted lines, and are listed in a world space object menu 408. For example, the eligible world space objects include a side of a building, a billboard, a street sign, and a sidewalk that may be augmented with a hologram (e.g., world locked holograms). It is to be understood that these world space object are provided merely as examples, and any suitable space may be a world space object; see at least ¶ [0042]: interface 400 may include a placement tool 410 for fitting the hologram 406 to a virtual simulation of an eligible world space object. The fitting tool and the virtual model may provide a preview of the hologram to help a bidder decide which world locked virtual space to rent/buy. The placement tool provides one way to indicate that a world space object is found or selected for an augmented reality submission. In the illustrated embodiment, the placement tool includes a cursor that can be used to select the hologram (e.g., by clicking and holding a mouse or tapping with a touch input) and place the hologram on a desired virtual representation of the world space object in the virtual model; see also at least ¶¶ [0043]-[0045]. The service in Lee find matches between its world space objects in the model of the real world and the same type of object in the user video feed or photo for which the augmented reality is being constructed to be displayed, including, e.g., building, billboard, street sign, and sidewalk object types); 
determining whether the identified object and the second object are both the same type of object, wherein the second object is included in the subset if the identified object and the second object are both the same type of object (see at least ¶ [0041]: interface 400 may include a virtual model 402 of a real world. In one example, the virtual model may be an exact copy of the real world. The virtual model 402 may include a virtual simulation of various world space objects 404A-D that are eligible for selection. A hologram 406 may be placed on a selected world space object for an augmented reality submission. In the illustrated embodiment, eligible world space objects 404A-D are indicated by dotted lines, and are listed in a world space object menu 408. For example, the eligible world space objects include a side of a building, a billboard, a street sign, and a sidewalk that may be augmented with a hologram (e.g., world locked holograms). It is to be understood that these world space object are provided merely as examples, and any suitable space may be a world space object; see at least ¶ [0042]: interface 400 may include a placement tool 410 for fitting the hologram 406 to a virtual simulation of an eligible world space object. The fitting tool and the virtual model may provide a preview of the hologram to help a bidder decide which world locked virtual space to rent/buy. The placement tool provides one way to indicate that a world space object is found or selected for an augmented reality submission. In the illustrated embodiment, the placement tool includes a cursor that can be used to select the hologram (e.g., by clicking and holding a mouse or tapping with a touch input) and place the hologram on a desired virtual representation of the world space object in the virtual model; see also at least ¶¶ [0043]-[0045]. The service in Lee find matches between its world space objects in the model of the real world and the same type of object in the user video feed or photo for which the augmented reality is being constructed to be displayed, including, e.g., building, billboard, street sign, and sidewalk object types); 
determining whether the identified object and the third object are both the same type of object, wherein the third object is included in the subset if the identified object and the third object are both the same type of object (see at least ¶ [0041]: interface 400 may include a virtual model 402 of a real world. In one example, the virtual model may be an exact copy of the real world. The virtual model 402 may include a virtual simulation of various world space objects 404A-D that are eligible for selection. A hologram 406 may be placed on a selected world space object for an augmented reality submission. In the illustrated embodiment, eligible world space objects 404A-D are indicated by dotted lines, and are listed in a world space object menu 408. For example, the eligible world space objects include a side of a building, a billboard, a street sign, and a sidewalk that may be augmented with a hologram (e.g., world locked holograms). It is to be understood that these world space object are provided merely as examples, and any suitable space may be a world space object; see at least ¶ [0042]: interface 400 may include a placement tool 410 for fitting the hologram 406 to a virtual simulation of an eligible world space object. The fitting tool and the virtual model may provide a preview of the hologram to help a bidder decide which world locked virtual space to rent/buy. The placement tool provides one way to indicate that a world space object is found or selected for an augmented reality submission. In the illustrated embodiment, the placement tool includes a cursor that can be used to select the hologram (e.g., by clicking and holding a mouse or tapping with a touch input) and place the hologram on a desired virtual representation of the world space object in the virtual model; see also at least ¶¶ [0043]-[0045]. The service in Lee find matches between its world space objects in the model of the real world and the same type of object in the user video feed or photo for which the augmented reality is being constructed to be displayed, including, e.g., building, billboard, street sign, and sidewalk object types).

Lee does not explicitly disclose, but Hiranandani, as shown, teaches the following limitations:
wherein the same type of object comprises one of a chair, a sofa, a couch, a side table, a coffee table, a desk, a dining room table, a kitchen table, a TV stand, a bed, a nightstand, a bookcase, a mobile phone, a television, a smart watch, a tablet, a virtual reality headset, a mirror, a window, or a door (see at least ¶¶ [0040] and [0069]; see also at least ¶ [0105]: a real-object tuple comprises one or more of a real-object type that identifies a type of a real object, a real-object color that identifies a color of the real object, and a virtual object's relative position with respect to the real object. A real-object tuple of <chair, blue, right>, for example, would comprise the three components just described in a single real-object tuple. In some embodiments, the real-object type (of a real-object tuple) corresponds to an object label produced by a CNN; see also at least ¶ [0160]: when creating product recommendations, the AR analysis platform optionally embeds or inserts a tuple combination (or a diverse set of tuple combinations) within one or more template messages. To do so, in some embodiments, the AR analysis platform inserts elements of a tuple combination (e.g., from the diverse set of tuple combinations) within placeholders of a template message. In certain embodiments, a template message includes placeholders that correspond to each element of a tuple combination, such as an endorsed-product placeholder, a relative-position placeholder, a real-object-color placeholder, and a real-object-type placeholder that respectively correspond to an endorsed product, virtual object's relative position, real-object color, and real-object type of a tuple combination; see also at least ¶ [0133]).
The rationales to modify/combine the teachings of Lee to include the teachings of Hiranandani are presented above regarding claim 3 and incorporated herein.

Response to Arguments
Applicant’s arguments submitted with the Reply have been fully considered. The amendments obviate the rejections under § 101. The arguments regarding the rejections under §§ 102 and 103 are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to targeted advertising in augmented reality.
Zia et al. (U.S. Pub. No. 2020/0051338 A1) (techniques for crowdsourcing a room design using augmented reality);
Nam et al. (U.S. Pub. No. 2010/0073467 A1) (concurrent display of two- and three-dimensional images);
Huang et al. (“Virtual ads insertion in street building views for augmented reality.” 2011 18th IEEE International Conference on Image Processing. IEEE, 2011).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571)272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622